DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 	Claims 3-4, 7-11, 18-19, and 70-72 are cancelled.  Claims 1-2, 5-6, 12-17, 20-69 and 73-75 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-2, 5-6, 12-17, 20-65, drawn to compositions of detomidine.
Group II, claims 66-67, drawn to a method of preparing a composition with lipid components and hydrophilic drug that involves an emulsifier.
Group III, claims 68-69, and 73, drawn to a method of providing prolonged, non-systemic treatment for pain in a human subject with the formulation of claim 1.
Group IV, claims 74 and 75, drawn to a method to treat rosacea in a human subject by topical administration to skin with rosacea of a formulation of claim 1. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a formulation of detomidine dissolved in a carrier with hydrophilic phase member (for example, oil) and hydrophobic phase member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huhtinen US 20070299121 or Bouvier US 20160166569.  Huhtinen teaches a semisolid transmucosal composition comprising detomidine or a pharmaceutically salt thereof (abstract).  Huhtinen teaches emulsions of oil-in-water and water-in-oil types (paragraph 27), which would have hydrophobic and hydrophilic components.  Huhtinen teaches emulsifier (paragraph 29).  Huhtinen teaches gelling agents like polyacrylics (paragraphs 35-37).  Huhtinen teaches buffers and thickening agents in emulsions (paragraph 28).  Huhtinen teaches drug being dissolved (examples 5 and 6).  Huhtinen teaches a formulation with 2.6% glycerol (a hydrophilic phase member and 3% of petrolatum (a hydrophobic phase member) in example 6.  Additionally, see teachings of Bouvier US 20160166569 that provide for a topical composition (abstract and examples of Bouvier), emulsions of oil in water or water in oil (paragraphs 54-56) and detomidine as a useful adrenergic receptor agonist (paragraph 19). Thus, this is seen as an alternative to the adrenergic receptor agonists in the examples.  Paragraph 75 of Bouvier teaches 0.01 to 5% of adrenergic receptor agonist.  Bouvier teaches a spray (paragraph 101).  
Group II and groups I,III, IV lack unity of invention because the groups do not share the same or corresponding technical feature. Group III provides for making a formulation with a hydrophilic drug, but groups I-II and IV include detomidine (a lipophilic/hydrophobic drug).  There is no detomidine in group III.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/Primary Examiner, Art Unit 1613